DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either taken singularly or in combination fails to disclose the invention as claimed.  In particular, reference to Rathbun John’s 715 and Liu’s 917 are the closest prior art but fails to disclose that the first hook portion extending downwardly to a free end spaced from the shell and the first hook portion having a vertical height smaller than a lateral width of the first lateral portion (claim 1) and some of the heat transfer tubes being flooded by liquid refrigerant, and the first baffle being vertically disposed above a liquid level of the liquid refrigerant (claim 14) and at least one of the heat transfer tubes being vertically disposed below the first baffle and laterally outwardly of an end of the first baffle furthest from the first lateral side of the shell so that the first baffle vertically . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THO V DUONG/Examiner, Art Unit 3763